Citation Nr: 0927658	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied an evaluation in excess of 50 
percent for schizophrenia, paranoid type.

In September 2006, the Veteran appears to raise a new claim 
for an earlier effective date for his service-connected 
schizophrenia.  This matter is referred to the RO for further 
action as appropriate.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-
connected psychiatric disorder.  A remand is required in this 
case primarily to request additional evidentiary development.

The file contains one VA examination report dated in 
September 2004 and essentially no mental health treatment 
records.  It has now been several years since the Veteran was 
last evaluated and a matter critical to the adjudication of 
an increased rating claim is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's psychiatric symptomatology would prove helpful in 
adjudicating the merits of the claim.  Moreover, the Veteran 
has in effect indicated that his psychiatric symptomatology 
had gotten worse than when most recently evaluated in 2004, 
asserting in 2006 that he was not able to work or hold steady 
employment due to his psychiatric disability.  Significantly, 
documentation dated in January and February 2006 from the 
RO's vocational rehabilitation office indicate that the 
Veteran was deemed unable to reach his vocational goal; it 
appears that the Veteran's service-connected schizophrenia 
was a major factor in this regard. 

Due to the passage of time, the Veteran's assertions, and the 
limited pertinent evidence on file, the Board finds that 
additional development is warranted to determine the current 
nature and severity of the Veteran's service-connected 
psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination.

In addition, it is unclear whether the Veteran is receiving 
any private or VA treatment for his service-connected 
psychiatric disorder.  When examined by VA in 2004, he 
reported that he did not receive any mental health treatment; 
however, there has been no information provided as to this 
matter since that time.  Accordingly, the RO will be 
requested to contact the Veteran in order to ascertain 
whether he has received any mental health treatment since 
2004 and, if so, the pertinent evidence will be requested for 
addition in the file.

Finally, the Board points out that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  At this point, the record does not include 
notification consistent with that discussed in the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, the RO should provide the Veteran with this 
specific notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the Veteran should be advised of the 
criteria for evaluating rating mental 
disorders as seen in 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2008).  The Veteran 
should also be advised that he can submit 
evidence showing the worsening or 
increase in severity of his psychiatric 
disorder as well as the impact it has 
upon his employment and daily life.

2.  The Veteran should also be contacted 
and asked to provide information 
addressing whether he has received any VA 
or private mental health treatment since 
2004.  Any identified VA treatment 
records should be requested and 
associated with the claims folder.  The 
RO should also attempt to obtain any 
other evidence, include private treatment 
records, identified as relevant by the 
Veteran, provided that he completes the 
required authorization forms.

3.  After the above development is 
complete, the Veteran should then be 
afforded a VA psychiatric examination, to 
determine the symptomatology and level of 
severity associated with his service-
connected psychiatric disorder.

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the Veteran's service-connected 
psychiatric disorder should be reported 
in detail.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
schizophrenia.  The examiner should also 
assign a GAF score based on the level of 
impairment attributable to the service-
connected condition and should explain 
what the assigned score represents.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  In explaining the basis for the 
opinions and conclusions reached, the 
examiner should address any discrepancies 
in the evidence of record and should 
discuss the findings made in 2006 upon 
vocational rehabilitation evaluation, as 
appropriate.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

